ORDER

PER CURIAM:
Ricky Allen Snedden appeals from his conviction of stealing over $150, § 570.030, RSMo 1994, for which the trial court sentenced him as a prior and persistent offender, pursuant to § 558.016, RSMo 1994, to a term of twelve years. Mr. Snedden alleges reversible error in the admission of evidence regarding (1) an attempted ATM transaction; (2) the acquisition of a false identification card by a companion; and (3) fraudulent deposits and a $50 withdrawal the day after the charged offense. He claims this is evidence of other crimes not within any exception to the general rule prohibiting such' evidence.
The judgment of the trial court is affirmed, Rule 30.25(b).